BENTON, Circuit Judge.
Saint Francis Medical Center brought this class action suit against C.R. Bard, Inc., a supplier of medical supplies. According to Saint Francis, Bard’s contracts with Group Purchasing Organizations violate sections 1 and 2 of the Sherman Act, section 3 of the Clayton Act, and Missouri antitrust law. See 15 U.S.C. §§ 1, 2; 15 U.S.C. § 14; Mo.Rev.Stat. § 416.031 (2000). Saint Francis seeks relief under sections 4 and 16 of the Clayton Act, and Missouri law. See 15 U.S.C. §§ 15, 26; Mo.Rev.Stat. § 416.121.1 (2000). The district court1 granted summary judgment to Bard. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.
I.
Saint Francis Medical Center, a hospital in Cape Girardeau, is a member of Novation, a Group Purchasing Organization. GPOs negotiate standard contracts with suppliers on behalf of member hospitals. According to the parties, 96 to 98 percent of all hospitals in the United States belong to one or more GPOs. GPO membership is voluntary. Hospitals can (and do) switch from one GPO to another, and may belong to multiple GPOs. GPOs do not purchase supplies; member hospitals do, under the terms of GPO-negotiated contracts. GPO contracts with suppliers typically last three to eight years, and may be terminated by either side, with notice. Once a GPO contracts with a supplier, its member hospitals may sign letters of commitment, accepting the terms of the GPO contracts. A member hospital’s commitment may be terminated at any time, with notice to the supplier. For the GPO contract between Novation and Bard for 2005 through 2008, the Acute Urologicals Letter of Commitment — covering catheters— states: “Member reserves the right to terminate this letter of commitment at any time upon notice to Bard.”
GPO-member hospitals are not required to purchase through their GPO contracts. GPO-member hospitals can purchase supplies, like catheters, “off-contract,” negotiating their own prices with suppliers. On *611average, hospitals save between 10 and 15 percent on their medical device purchases by buying under GPO contracts.
Bard sells medical supplies, including catheters. Bard is the leading U.S. supplier of Foley catheters — tubes attached to an inflatable balloon used to drain a patient’s bladder over extended periods of time. From 2003 through 2008, Bard made over 80 percent of Foley sales to hospitals. Bard also has a significant share of the U.S. market for intermittent catheters — tubes used to drain a patient’s bladder and discarded after each use.2
Saint Francis purchases Bard’s catheters through a GPO. According to Saint Francis, Bard abuses its dominant position in the catheter market in contracting with GPOs, inflating prices for hospitals. Specifically, Saint Francis objects to sole-source provisions, share-based discounts, and bundled discounts in Bard’s GPO contracts.
Bard prefers sole-source contracts with GPOs. In sole-source contracts, Bard is the only supplier of catheters on the GPO’s price list provided to member hospitals, and thus the only seller under the terms in the GPO contract. In addition, according to Saint Francis, Bard’s sole-source contracts with one GPO (Novation) from 2001 to 2005 urged participating member hospitals not to solicit proposals from Bard’s competitors or conduct product evaluations of competitors’ products. As the district court found, “there is ‘fierce competition’ for sole-source contracts.” Hospitals that buy Bal’d catheters under sole or dual-source contracts generally pay less than hospitals that do not. Even under sole-source agreements, however, member hospitals may purchase off-contract. Member hospitals may terminate an existing contract at will and on short notice.
Several of Bard’s GPO contracts include tiered pricing: hospitals get share-based discounts for purchasing higher percentages of supplies from Bard. The largest discounts go to hospitals that buy at least 85 percent of certain listed products from Bard. Lesser discounts are offered to hospitals that buy between 50 and 84 percent, and less than 50 percent, respectively, of their product needs from Bard. None of the GPO contracts give hospitals a discount for buying Bard catheters exclusively.
The GPO contracts also offer discounts to hospitals buying other Bard medical supplies along with catheters. These “bundled discounts” allow hospitals to pay a lower price for several medical products purchased together than when purchased separately. Bundles in the GPO contracts include catheters and related products, like drainage bags and urine meters.
After both Saint Francis and Bard moved for summary judgment, the district court ruled for Bard, finding no antitrust violation. Saint Francis appealed, and this court filed an opinion, 616 F.3d 888 (2010), which this court later vacated.
II.
This court reviews the district court’s grant of summary judgment de novo. See, e.g., Amerinet, Inc. v. Xerox Corp., 972 F.2d 1483, 1489-90 (8th Cir.1992), cert. denied, 506 U.S. 1080, 113 S.Ct. 1048, 122 L.Ed.2d 356 (1993). A grant of summary judgment is appropriate only where the record, read most favorably to the non-moving party, indicates that “there is no genuine dispute as to any material fact and *612the movant is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 321-23, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). There is no different or heightened summary judgment standard in complex antitrust cases. See Amerinet, 972 F.2d at 1490.
According to Saint Francis, Bard’s sole-source GPO contracts, share-based discounts, and bundled discounts unreasonably restrain trade in violation of sections 1 and 2 of the Sherman Act, section 3 of the Clayton Act, and the Missouri antitrust law.3 See 15 U.S.C. §§ 1, 2; 15 U.S.C. § 14, 15, 26; Mo.Rev.Stat. § 416.031 (2000). Saint Francis’s theory is that, while hospitals (even those participating in sole-source GPO contracts) may purchase catheters from other suppliers, Bard’s GPO contracts are de facto exclusionary because the discount prices are so attractive that hospitals cannot afford to forgo them. See Concord Boat Corp. v. Brunswick Corp., 207 F.3d 1039, 1058 (8th Cir.2000) (claims under Section 1 of the Sherman Act “that allege only de facto exclusive dealing may be viable.”).
III.
Saint Francis’s challenge to the share-based discounts is precluded by this court’s decision in Concord Boat. There, boat builders brought antitrust challenges against engine-supplier Brunswick, attacking its market-share-discount program. Brunswick offered market-share discounts to boat builders who agreed to purchase a certain percent of their engines from Brunswick. The boat builders claimed the program placed them in “‘golden handcuffs,’ such that boat builders and dealers had no choice but to purchase engines from [Brunswick].” Concord Boat, 207 F.3d at 1060. These agreements — though not contractually exclusive — -were so attractive, argued the boat builders, that they became de facto exclusive arrangements.
Under the agreements in Concord Boat, “customers were not required either to purchase 100% from Brunswick or to refrain from purchasing from competitors in order to receive the discount.” Id. at 1063. Any contracts between the boat builders and Brunswick were voluntary. “The programs did not require the boat builders to commit to Brunswick for any specified period of time.” Id. at 1059. The boat builders were “free to walk away from the discounts at any time” and did so when other manufacturers offered superior discounts. Id. Based on the voluntary nature of the agreements between Brunswick and the boat builders, as well as the boat builders’ willingness to purchase their engines elsewhere for better discounts, this court reversed a jury verdict for the boat builders, finding that the discount agreements were not de facto exclusionary dealing. Id. at 1060.
Here, as in Concord Boat, Bard offered share-based discounts. Share-based discounts gave hospitals discounts for committing to purchase specified percentages of their catheter needs from Bard. The greater the percentage, the greater the discount. In order to receive these discounts, hospitals were not required to purchase 100 percent of their catheter needs from Bard, or to refrain from purchasing from competitors. Nor did the GPO discount agreements contractually obligate hospitals to purchase anything from Bard. If a hospital purchased less than the agreed upon percent, it simply lost its negotiated discount. Contrary to Saint *613Francis’s position, the share-based discounts here parallel those in Concord Boat.
Saint Francis attempts to distinguish this case from Concord Boat, emphasizing that the sole-source contracts and bundled discounts offered by Bard in this case were not offered by Brunswick in the Concord Boat case. Saint Francis ignores that the share-based discounts are the heart of the sole-source contracts, and the centerpiece of the bundled discounts. The legal principles in Concord Boat do apply in this case.
IV.
The Concord Boat case makes clear that the threshold requirement for Saint Francis’s antitrust claims is determining the relevant market. Id. at 1044. To prevail on any of its claims, Saint Francis has the burden of identifying a relevant market. See Double D Spotting Serv., Inc. v. Supervalu, Inc., 136 F.3d 554, 560 (8th Cir.1998) (“[T]o state a Sherman Act claim under either section 1 or section 2, the plaintiff must identify a valid relevant market.”); Tampa Elec. Co. v. Nashville Coal Co., 365 U.S. 320, 327-28, 81 S.Ct. 623, 5 L.Ed.2d 580 (1961) (a relevant market is critical to a claim under section 3 of the Clayton Act). On summary judgment, a nonmovant must demonstrate a genuine dispute as to this material fact. See Flegel v. Christian Hosp., Northeast-Northwest, 4 F.3d 682, 690 (8th Cir.1993) (“Like any other issue, market definition is subject to summary judgment if the plaintiffs fail to provide sufficient evidence from which a jury could reasonably find in their favor.”); Morgenstern v. Wilson, 29 F.3d 1291, 1296-97 (8th Cir.1994), cert. denied, 513 U.S. 1150, 115 S.Ct. 1100, 130 L.Ed.2d 1068 (1995). Without a well-defined relevant market, a court cannot determine the effect that an allegedly illegal act has on competition. See FTC v. Freeman Hosp., 69 F.3d 260, 268 (8th Cir.1995). “Antitrust claims often rise or fall on the definition of the relevant market.” Bathke v. Casey’s Gen. Stores, Inc., 64 F.3d 340, 345 (8th Cir.1995). A relevant market consists of both a geographic market and a product market. Little Rock Cardiology Clinic PA v. Baptist Health, 591 F.3d 591, 596 (8th Cir.2009), cert. denied, - U.S. -, 130 S.Ct. 3506, 177 L.Ed.2d 1092 (2010). The parties agree that the geographic market is the United States. The issue is the relevant product market.
The outer boundaries of a product market can be determined by the reasonable interchangeability, or cross-elasticity of demand, between the product itself and possible substitutes for it. Brown Shoe Co. v. United States, 370 U.S. 294, 325, 82 S.Ct. 1502, 8 L.Ed.2d 510 (1962); United States v. Archer-Daniels-Midland Co., 866 F.2d, 242, 246 (8th Cir.1988), cert. denied, 493 U.S. 809, 110 S.Ct. 51, 107 L.Ed.2d 20 (1989). Determining the limits of a relevant product market requires identifying the choices available to customers. Craftsmen Limousine, Inc. v. Ford Motor Co., 491 F.3d 380, 388 (8th Cir.2007); see also Horizontal Merger Guidelines § 1, 57 Fed. Reg. 41, 552 (1992) (“Market definition, focuses solely on demand substitution factors — i.e., possible consumer responses.”). This determination focuses on how “consumers will shift from one product to the other in response to changes in their relative costs.” Super-Turf, Inc. v. Monsanto Co., 660 F.2d 1275, 1278 (8th Cir.1981). Evidence that consumers will substitute one product for another in response to a slight decrease in price, strongly indicates those products compete in the same product market. See United States v. E.I. du Pont de Nemours & Co., 351 U.S. 377, 400, 76 S.Ct. 994, 100 L.Ed. 1264 (1956).
*614A.
A broad product market may contain well-defined submarkets that themselves are product markets for antitrust analysis. Brown Shoe, 370 U.S. at 325, 82 S.Ct. 1502. As described in Brown Shoe, a submarket may be identified by industry or public recognition of its separate economic character, special uses or characteristics or production facilities, distinct customers or prices, price sensitivity, and specialized vendors. Id.
The indicia in Brown Shoe are instructive in determining the existence of a sub-market, but the presence of some, and absence of others, is not dispositive. See C.E. Services, Inc. v. Control Data Corp., 759 F.2d 1241, 1246 (5th Cir.1985) (“The existence of one or more of these [Brown Shoe ] indices does not necessarily preclude a summary determination that certain products or services either are reasonably interchangeable or demonstrate a high cross-elasticity of demand.”); International Tel. & Tele. Corp. v. Gen. Tel. & Elec. Corp., 518 F.2d 913, 932 (9th Cir.1975), overruled on other grounds, California v. American Stores Co., 495 U.S. 271, 295, 110 S.Ct. 1853, 109 L.Ed.2d 240 (1990) (noting that the Brown Shoe indicia “were listed with the intention of furnishing practical aids in identifying zones of actual or potential competition rather than with the view that their presence or absence would dispose, in talismanic fashion, of the sub-market issue.”).
Saint Francis claims that there are two product submarkets: one for Foley catheters sold under GPO contracts to hospitals, and another for intermittent catheters sold under GPO contracts to hospitals. Under this view, Foley catheters sold to hospitals under GPO contracts would be a separate product submarket from Foley catheters sold through other channels.
To support this argument — that distribution channels for identical products can be submarkets — Saint Francis cites this court’s Henry decision. See Henry v. Chloride, Inc., 809 F.2d 1334, 1342 (8th Cir.1987). There, reviewing a jury verdict, this court held that automobile batteries sold by route-truck distribution was a valid submarket. Id. at 1343. Applying the Brown Shoe indicia, this court determined that the industry recognized route-truck distributors as a separate entity, route-truck sales employed specialized vendors who served distinct customers, and route customers paid higher prices and did not alter their purchasing choices in response to price changes. Id. at 1342-43.
Saint Francis does offer some evidence of industry manufacturers’ belief that securing GPO contracts is integral to their business. Specifically, Saint Francis points to a Bard document stating, “Virtually all major device manufacturers are acknowledging the necessity of negotiation with GPOs,” statements by other industry executives blaming poor product sales on being excluded from GPO contracts, and the existence of GPO contracts themselves. Saint Francis has satisfied the summary judgment standard as to the first Brown Shoe indicator. Saint Francis does not argue that catheters sold through GPOs have special uses, characteristics or production facilities. Saint Francis also does not establish any of the remaining Brown Shoe indicia.
In Henry, the route-distribution providers were specialized vendors who provided expertise and advice to distinct customers with specific needs. See id. at 1342 (“Route sales were directed to a particular type of customer: the small service-station owner who sells only a few batteries a week and who ‘needs some advice and maybe some help on moving his product.’”). Here, GPOs are not specialized *615vendors; the vendors are the same whether sales are GPO or non-GPO. Saint Francis does not rely on GPOs to gather product information or make product recommendations about catheters. Nor is Saint Francis unable to find catheters outside of GPOs, through independent channels. Cf. United States v. Grinnell Corp., 384 U.S. 563, 574, 86 S.Ct. 1698, 16 L.Ed.2d 778 (1966) (when a firm or firms distinguish themselves by offering particular packages of goods or services, there may exist a core group of consumers for whom “only [that package] will do.”).
In Henry, the method of delivery was integral to making the product unique and appealing to a specific class of customers. Compare Henry, 809 F.2d at 1342, and CBS, Inc. v. FTC, 414 F.2d 974, 978-79 (7th Cir.1969) (recognizing mail order records as a submarket because the record clubs met the needs of specific consumers who would not shop at retail stores), with M.A.P. Oil Comp., Inc. v. Texaco, Inc., 691 F.2d 1303, 1307-08 (9th Cir.1982) (distribution services for gasoline was not, as a matter of law, a separate submarket from the sale of gasoline itself because “[c]ustomers can choose between direct delivery of gasoline and delivery through distributors or commissions agents, but in the final analysis they purchase a single product-gasoline.”), and Pepsico, Inc. v. Coca-Cola Comp., 315 F.3d 101, 105-08 (2d Cir.2002) (affirming the district court’s summary determination that a specific distribution channel was not a submarket where most customers stated that the method of delivery did not determine their choice of fountain syrup — Fountain syrup delivered by bottler distributors was an “acceptable substitute” for fountain syrup delivered by independent food service distributors). Saint Francis does not purchase catheters through GPOs because they offer better delivery methods (catheters are delivered the same way, regardless of how they are bought). In the end, GPOs provide none of the additional distribution efficiencies and advantages that this court used to recognize a submarket in Henry.
Saint Francis further argues that catheters sold under GPO contracts are not reasonably interchangeable with those sold independently, due to the “significant cost savings” under GPO contracts. The Supreme Court has repeatedly said that for identical items, a price differential alone does not establish two separate product markets. See Brown Shoe Co. 370 U.S. at 326 (specifically rejecting the argument that a “predominantly medium-priced shoe ... occupied] a product market different from the predominantly low-priced shoe.”); United States v. Cont’l Can Co., 378 U.S. 441, 455, 84 S.Ct. 1738, 12 L.Ed.2d 953 (1964) (“[P]rice is only one factor in a user’s choice between one [product] or the other. That there are price differentials between the two products or that the demand for one is not particularly or immediately responsive to changes in the price of the other are relevant matters but not determinative of the product market issue.”); see also HDC Med., Inc. v. Minntech Corp., 474 F.3d 543, 547-48 (8th Cir.2007) (noting that a price differential alone cannot support separating otherwise identical products into distinct product markets). Concord Boat says that “cutting prices in order to increase business often is the very essence of competition.” 207 F.3d at 1061. The “Supreme Court has urged great caution and a skeptical eye when dealing with unfair pricing claims.” Id. at 1060 (internal quotations omitted).
Even if a price differential were relevant here, Saint Francis identifies no evidence of any uniform “significant cost savings” from purchasing GPO catheters compared to non-GPO catheters. Competitors such as Tyco and Rochester offered non-GPO catheters that were cheaper than the *616Bard-GPO catheters. Saint Francis offers no evidence that it did not purchase cheaper catheters because it feared losing other, more significant discounts. Instead, the record indicates that Saint Francis forfeited the savings offered by other manufacturers, and purchased Bard catheters, because its physicians preferred them and physician preference accounted for “85% of the decision” about what catheters to purchase. See, e.g., id. at 1056 (“[Expert’s] opinion that Brunswick’s discount programs imposed a tax on boat builders who chose to purchase engines from other manufacturers is not supported by the evidence that some boat builders chose to purchase 100% of their engines from Brunswick when they only needed to purchase 80% to qualify for the maximum discount.”). According to Saint Francis’s head of purchasing, when Tyco offered Saint Francis cheaper catheters, “the surgeons at the hospital would not allow it.”
Saint Francis’s main expert asserts that a small but significant non-transitory increase in price (SSNIP) “in the GPO market does not cause customers to switch their purchases to another distribution channel.” True, in theory, if customers do not switch products in response to an SSNIP (generally a 5 percent increase in price), a separate submarket may exist. See Horizontal Merger Guidelines § 1.11, 57 Fed. Reg. 41, 552 (1992) (“In attempting to determine objectively the effect of a ‘small but significant and non-transitory increase in price,’ the [FTC], in most contexts, will use a price increase of five percent lasting for the foreseeable future.”); see also Henry, 809 F.2d at 1342 (automobile batteries sold through route sales was a valid submarket in part because “[r]oute distribution customers did not shift readily to other sources of batteries in response to price changes.”). Saint Francis’s expert, however, offers no market studies to support this claim, making the assertion without analytic or even anecdotal evidence. Cf. FTC v. Whole Foods Market, Inc., 548 F.3d 1028, 1037-40 (D.C.Cir.2008) (Brown, J., with Tatel, J., concurring in judgment) (experts disagreed about the appropriate method for an SSNIP analysis — critical loss versus critical diversion — but each conducted extensive hypothetical analysis); United States v. Oracle Corp., 331 F.Supp.2d 1098, 1145-49 (N.D.Cal.2004) (expert included significant, specific, and extensive analysis of the factors thought to be relevant to making a hypothetical claim based on an SSNIP). In Concord Boat, this court rejected the expert opinion offered by the boat builders because the resulting conclusions were “mere speculation.” 207 F.3d at 1057 (“Expert testimony that is speculative is not competent proof and contributes ‘nothing to a legally sufficient evidentiary basis.’ ” (quoting Weisgram v. Marley Co., 528 U.S. 440, 442, 120 S.Ct. 1011, 145 L.Ed.2d 958 (2000))). Although Saint Francis’s expert is a highly regarded economist and a “battle of the experts” could identify a disputed issue of material fact, Phillips v. Cohen, 400 F.3d 388, 399 (6th Cir.2005), at least some facts must be identified that support the expert’s theory.
Saint Francis finally argues that here, unlike in Concord Boat, there is empirical evidence that the catheter market has been foreclosed. The empirical evidence Saint Francis cites assumed that a hospital was foreclosed to Bard’s rivals when it purchased a Bard catheter under a GPO contract, or at the highest tier of a share-based discount. As Concord Boat directs, however, in determining whether a market is foreclosed, the relevant inquiry is what products are reasonably available to a consumer, not what products the consumer ultimately chooses to buy. 207 F.3d at 1059.
*617Saint Francis has failed to satisfy the Brovm Shoe factors for a relevant product submarket.
B.
Emphasizing “economic realities,” Saint Francis stresses one feature of some GPO contracts, “claw-back” provisions that permit Bard to recapture discounts if hospitals do not purchase enough products under their GPO contract. Saint Francis asserts that these contract terms deter hospitals from switching to other manufacturers.
The record does not support this claim. Hospitals may (and do) purchase products off-contract, including catheters, if they can get a better product or a better price. Because the GPO-negotiated contracts are voluntary agreements, terminable at will and on short notice, any hospital could, at any time, decide to forego the offered discounts and purchase catheters from a different brand. See Concord Boat, 207 F.3d at 1059 (noting that the actual behavior of the boat builders indicated that they were willing and able to switch to other engine suppliers). In fact, Saint Francis’s own head of purchasing had “no loyalty to any GPO.” He testified, “If the decision [of what catheters to purchase] was up to me, I would have threw both GPOs out and tried to negotiate it myself.” But, physician preference controlled “85% of the [catheter purchasing] decision.”
Saint Francis’s only claw-back example refutes its argument. Saint Francis describes another hospital that “switched from Bard to Tyco for its Foley trays and drainage bags ... because doing so saved $20,000 per year — more than enough to compensate for the $2,250 penalty Bard charged the hospital for defecting from its purchasing obligations.” On this record, the penalties do not prevent hospitals from switching from GPO to non-GPO products in order to take advantage of better offers.4
C.
A relevant market is made up of products that consumers view as reasonable substitutes. Saint Francis tries to narrow the scope of the product market but fails to offer sufficient evidence that Foley and intermittent catheters sold through GPO contracts are distinct product submarkets from those sold through other channels.
V.
Saint Francis’s brief on appeal includes the argument that the entire United States market for Foley catheters — both GPO-contracted and non-GPO — is the relevant product market. However, throughout the district court proceedings, Saint Francis referred to the GPO distribution channel as the only relevant product market. In its statement of uncontroverted material facts in response to Bard’s motion for summary judgment, Saint Francis states, “There are two relevant product markets at issue in this case ... (i) the market for the sale of Foley catheters to purchasers through group purchasing organizations (“GPOs”); and (ii) the market for sale of intermittent (or urethral) catheters to purchasers through GPOs.” And, in *618its own motion for partial summary judgment, Saint Francis reiterates this relevant market, arguing that “Bard’s GPO contracts have caused anticompetitive effects in the market for Foley catheters sold through GPOs.”
Saint Francis argues that it did allege the all-Foley-catheter product market in the district court, directing this court to its second amended complaint that identified the relevant market as “internal Urological Catheters sold in the United States.” This vague description is meaningless because, until this appeal, Saint Francis does not again refer to the all-Foley-catheter market as the relevant product market. See Hopkins v. Saunders, 199 F.3d 968, 974-75 (8th Cir.1999) (arguments included in the complaint but not asserted to the district court were waived on appeal); Celotex, 477 U.S. at 324, 106 S.Ct. 2548 (“Rule 56(e) permits a proper summary judgment motion to be opposed by any of the kinds of evidentiary materials listed in Rule 56(c), except the mere pleadings themselves.”) (emphasis added); Grenier v. Cyanamid Plastics, Inc., 70 F.3d 667, 678 (1st Cir.1995) (“Even an issue raised in the complaint but ignored at summary judgment may be deemed waived.”).
Saint Francis also points to a footnote in its expert’s Daubert declaration (which is repeated in its response to Bard’s summary judgment motion). The footnote— “Plaintiffs expert ... has testified that his opinions regarding Bard’s anticompetitive conduct also apply to broader alternative markets which include all sales of Foley catheters” — does not satisfy Saint Francis’s duty to present an argument that the district court can review. See Satcher v. Univ. of Ark. at Pine Bluff Bd. of Trustees, 558 F.3d 731, 735 (8th Cir.2009) (It is “not the [district [cjourt’s responsibility to sift through the record to see if, perhaps, there was an issue of fact.”); Rodgers v. City of Des Moines, 435 F.3d 904, 908 (8th Cir.2006) (“Without some guidance, we will not mine a summary judgment record searching for nuggets of factual disputes to gild a party’s argument.”).
By failing to make the all-Foley-catheter argument to the district court, Saint Francis has waived this argument. See Midwest Oilseeds, Inc. v. Limagrain Genetics Corp., 387 F.3d 705, 715 (8th Cir.2004) (“[Ojnly those matters properly before [the] district court for summary judgment consideration are subject to appellate review.”) (citations omitted) (alternations in original); see also KPERS v. Blackwell, Sanders, Matheny, Weary, & Lombardi, L.C., 114 F.3d 679, 688 (8th Cir.1997), cert. denied, 522 U.S. 1068, 118 S.Ct. 738, 139 L.Ed.2d 675 (1998); Roth v. G.D. Searle & Co., 27 F.3d 1303, 1307 (8th Cir.1994).
VI.
Based on the precedent of Concord Boat, and specifically Saint Francis’s failure to identify a relevant submarket, the judgment of the district court granting summary judgment to Bard is affirmed.

. The Honorable Thomas C. Mummert, III, United States Magistrate Judge for the Eastern District of Missouri. The parties consented to trial before a United States Magistrate Judge pursuant to 28 U.S.C. § 636(c), with direct review to this court.


. According to Bard, its market share for intermittent catheters between 2003 and 2006 was 34 percent. Saint Francis counters that Bard's share of intermittent catheter sales under GPO contracts exceeded 60 percent from 2003 to 2008.


. Missouri antitrust statutes are construed “in harmony with ruling judicial interpretations of comparable federal antitrust statutes.” Mo.Rev.Stat. § 416.141 (2000).


. Saint Francis’s legal theory is also suspect. "A court making a relevant market determination looks not to the contractual restraints assumed by a particular plaintiff when determining whether a product is interchangeable, but to the uses to which the product is put by consumers in general.” Queen City Pizza, Inc. v. Domino’s Pizza, Inc., 124 F.3d 430, 438, 441 (3d Cir.1997) (holding that a product market consisting of interchangeable goods— pizza sauce, dough, and paper cups — cannot be sub-divided by contractual restraints that require a franchisee to purchase these goods from a certain supplier — Domino's).